UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7054



THEODORE M. NICKENS,

                                              Plaintiff - Appellant,

          versus


EDDIE L. PEARSON, Chief Warden; SERGEANT
MILLS; CORPORAL HAWKINS; CORPORAL FREEMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-805-3)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore M. Nickens, Appellant Pro Se.      Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore   M.   Nickens   appeals   the   district   court’s   order

dismissing his civil action.     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.         See Nickens v.

Pearson, No. CA-00-805-3 (E.D. Va. June 21, 2002).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                   2